Mr. Justice Robb
delivered the opinion of the Court:
Appeal from a decree in the supreme court of the District granting a divorce a mensa et thoro, in accordance with the prayer of appellee’s petition, and alimony of $6 per week.
The parties were married in November, 1912, lived at Baltimore, Maryland, until the 25th of May, 1913, and then removed to Washington, where they lived together until the latter part of January, 1914, when Mabel Violet Creel, the appellee, left John A. Creel, the appellant, and filed this petition February 2d following. The case was heard in open court, and the evidence tended to show that trouble occurred in Baltimore not long after the marriage. There was evidence tending to corroborate the appellee’s testimony that on several occasions after the parties removed to this jurisdiction the appellant committed acts of cruelty. While appellant attempted to meet this evidence, we are not prepared to say that the court committed error in reaching the conclusion that appellee was entitled to a decree.
It is urged that the court erred in admitting evidence of occurrences in Baltimore, because sec. 971 of the Code [31 Stát. at L. 1345, chap. 854] forbids the granting of a divorce to any person who has not been a bona fide resident of the District for a least three years next before the application therefor, “for any cause which shall have occurred out of said District and prior to residence therein.” This provision is not applicable to this case, for the reason that the acts relied upon occurred in the District of Columbia while the parties were residing therein. The evidence tended to show a course of conduct commencing in Baltimore and culminating in this District. In other words, the occurrences there throw light upon the evidence of acts committed here. The statute in no *84way changes the rules of evidence, but is designed primarily to prevent this jurisdiction from becoming a haven for those seeking divorce.
The appellant was called to testify in his own behalf, and it is assigned as error that the court then, before counsel had been given an opportunity to question him, interrogated him at some length, finally expressing lack of confidence in the witness. It must be remembered that this was trial before the court, and not before a jury. There was evidence before the court clearly establishing certain acts, and it was with reference to those acts that the court interrogated appellant. From appellant’s answers to the court’s questions the court finally concluded that his testimony was not entitled to credit,- and we think the court was justified in that conclusion. Notwithstanding the court’s conclusion, however, counsel for'the appellant asked and were accorded the privilege of having “him describe those incidents again.”
Inasmuch as appellant was earning about $18 per week, we n’o not think there is any ground for his objection to the award of alimony.
The decree is affirmed, with costs. Affirmed.